FOR PUBLICATION
ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

MICHAEL FRISCHKORN                           GREGORY F. ZOELLER
Frischkorn Law LLC                           Attorney General of Indiana
Fortville, Indiana
                                             ANGELA N. SANCHEZ
                                             Deputy Attorney General
                                             Indianapolis, Indiana


                                                                    Apr 07 2014, 9:18 am

                            IN THE
                  COURT OF APPEALS OF INDIANA

KEVIN J. MAMON,                              )
                                             )
     Appellant-Defendant,                    )
                                             )
            vs.                              )     No. 30A01-1301-CR-47
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff.                     )


                  APPEAL FROM THE HANCOCK SUPERIOR COURT
                         The Honorable Terry K. Snow, Judge
                           Cause No. 30D01-1204-FD-524



                                   April 7, 2014

                            OPINION - FOR PUBLICATION

SHEPARD, Senior Judge
         A contention that certain evidence admitted at trial was the product of

unreasonable search or seizure, the Indiana Supreme Court has explained, does not ipso

facto describe an error vitiating the need for a contemporaneous objection.

         Appellant Kevin J. Mamon asserts that the state trooper who stopped him for

following too closely in a construction zone did not have reasonable suspicion to do so.

He thus says the convictions for offenses like criminal recklessness (speeding off, after

the stop, at 80 m.p.h.) must be reversed notwithstanding his failure to raise the issue at

trial.

                        FACTS AND PROCEDURAL HISTORY

         On April 10, 2012, Indiana State Police Trooper Matthew Wilson was parked on

Interstate Highway 70 in Hancock County, watching traffic in a construction zone. He

saw a Jeep Cherokee following another vehicle too closely and pulled it over.

         Mamon was driving the Jeep. When Wilson asked for a driver’s license, Mamon

provided an identification card. Mamon showed signs of intoxication, like red, glassy

eyes. The Jeep’s interior smelled of alcohol.

         Trooper Wilson went back to his car to find out whether Mamon’s license was

suspended and to retrieve his portable Breathalyzer. He confirmed that Mamon’s license

was suspended, but before he could return to the Jeep, Mamon got out and walked away

along the highway.

         Wilson activated his car’s public address system and ordered Mamon to return to

his Jeep. Mamon ignored Wilson three times, so Wilson parked his squad car in front of

                                            2
him and again ordered him to return to the Jeep. Mamon walked back to the Jeep only

after Wilson threatened to arrest him for resisting law enforcement.

       Wilson moved his car back to the Jeep and parked behind it. Mamon reentered the

Jeep and drove away at a high rate of speed. Wilson followed, with his lights and siren

activated. Mamon sped through the construction zone, traveling up to eighty miles an

hour while changing lanes without signaling and “running people off the road.” Tr. p.

155. Wilson ended the chase after a mile and a half because it was too dangerous for the

traffic conditions. Other officers later arrested Mamon.

       The State charged Mamon with class D felony resisting law enforcement, class A

misdemeanor criminal recklessness, class B misdemeanor reckless driving, and being a

habitual offender.   Mamon represented himself at a bifurcated trial.      After a jury

convicted him of all three offenses, Mamon pled to the habitual charge. The trial court

sentenced him accordingly, and this appeal followed.

                                         ISSUE

       Mamon raises one issue: whether the trial court erred in admitting evidence from

the traffic stop.

                            DISCUSSION AND DECISION

       Mamon argues Wilson had no basis to stop him and violated his right against

unreasonable search and seizure under the Fourth Amendment and article I, section 11 of

the Indiana Constitution. He thus asserts that any evidence gained during the stop was

inadmissible.

                                            3
       Mamon acknowledges that he failed to object to any of the evidence at issue,

thereby failing to preserve these claims for appellate review. Appellant’s Br. p. 4. He

instead argues that admission of the evidence was fundamental error. As the Supreme

Court has said, this narrow doctrine may lead to reversal where there has been a “blatant

violation of basic principles, the harm or potential for harm is substantial, and the

resulting error denies the defendant fundamental due process.” Mathews v. State, 849

N.E.2d 578, 587 (Ind. 2006).

       The claim here is that Trooper Wilson’s initial stop for “following too closely”

rested on an insufficiently precise description of “too closely.”

       As the Supreme Court recently said, the admission of evidence as the result of an

improper seizure does not ipso facto warrant reversal under the fundamental error

doctrine. “Indeed,” Justice Boehm wrote for a unanimous Court, “because improperly

seized evidence is frequently highly relevant, its admission ordinarily does not cause us

to question guilt.” Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010). Thus, where there is

“no claim of fabrication of evidence or willful malfeasance on the part of the

investigating officers and no contention that the evidence is not what it appears to be,”

the claimed error in admission is not fundamental. Id.

       In the current case, as in Brown, there is no claim of evidence fabrication or

willful malfeasance on the part of law enforcement. To the contrary, Mamon argues

Wilson merely misunderstood the law governing tailgating. Mamon does not dispute the



                                              4
truth of Wilson’s testimony and related exhibits. Like the Supreme Court in Brown, we

see no grounds for reversal.

                                     CONCLUSION

       We affirm the judgment of the trial court.

       Affirmed.

RILEY, J., and MAY, J., concur.




                                            5